Citation Nr: 1721660	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus. 

2.  Entitlement to an initial compensable disability rating for service-connected left ear hearing loss. 

3.  Entitlement to service connection for a right ear hearing loss disability. 

4.  Entitlement to service connection for a respiratory disability, also claimed as asthma and chronic cough. 


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to October 1988. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, MO.  The claims were subsequently transferred to the RO in Cleveland, Ohio.

The April 2010 rating decision also denied claims for cold weather damage to the right ear and a right wrist disability.  These claims were later granted in an April 2012 rating decision and are no longer on appeal. 

The Veteran appeared at a video conference hearing at the RO in Cleveland, Ohio in March 2017 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The Board notes the Veteran has perfected an appeal of additional issues addressed in a November 2016 statement of the case.  However, the Veteran has requested a hearing for those issues, which is still to be scheduled.  The Board also notes that the Veteran and his representative declined to have those issues heard at the March 2017 hearing in order to provide additional evidence and briefing related to those issues.  Therefore, these issues are not ripe for adjudication by the Board.

The issues of entitlement to an initial compensable disability rating for service-connected left ear hearing loss and entitlement to service connection for a right ear hearing loss disability and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

In a February 2017 correspondence Veteran's representative notified the Board that he wished to withdraw his claim for entitlement to an initial disability rating in excess of 10 percent for tinnitus.  This request was confirmed at the March 2017 video conference hearing.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an initial disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In the February 2017 correspondence, the Veteran's representative withdrew the claim of entitlement to an initial disability rating in excess of 10 percent for tinnitus.  This withdrawal is in writing and has been associated with the Veteran's claims file.  The Veteran's intent to withdraw the claim was also confirmed at the March 2017 video conference hearing.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is therefore dismissed.


ORDER

The withdrawn claim of entitlement to an initial disability rating in excess of 10 percent for tinnitus is dismissed.


REMAND

Entitlement to an initial compensable rating for left ear hearing loss

The record indicates the Veteran's condition may have changed since the most recent VA examination in March 2010.  

The Veteran's VA audiological examination in March 2010 showed the following puretone thresholds, in decibels (dB):




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
10
50

The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 22.5 dB in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

At the March 2017 hearing, the Veteran indicated his hearing has worsened.  Subsequent to the hearing, additional evidence was submitted indicating the Veteran's hearing acuity may have decreased since the March 2010 hearing exam.  This evidence was an audiological examination performed by a Norfolk Southern contractor.  The Veteran's VA audiological examination in March 2017 showed the following puretone thresholds, in decibels (dB):




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
20
25
55

The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 31.5 dB in the left ear.  The examination did not note the Veteran's speech recognition ability in the left ear.  The examination report also indicates the change may be transient and possibly caused by a cold or allergies.  Since the examination does not provide speech recognition testing, it is inadequate to establish a new rating.  Further, the indication that the change may be temporary makes it insufficient to determine if the changes noted warrant a revised rating.

Since, the Veteran's testimony and the additional evidence suggests a change in the Veteran's condition, and the record is insufficient to adjudicate any such change, a new examination is warranted to evaluate the Veteran's claimed disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  

Entitlement to service connection for a right ear hearing loss disability

The Veteran was initially denied service connection for hearing loss in the right ear because the Veteran's March 2010 examination did not indicate the Veteran had a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2016) .  However, since that time the Veteran has submitted new evidence that indicates he may have a current right ear hearing loss disability.  A March 2017 examination provided by a Norfolk Southern contractor showed the following puretone thresholds, in decibels (dB):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
40
The March 2017 examination, however, indicated the puretone thresholds noted above, may be transient and possibly due to a cold or allergies.  Further, they do not provide a nexus opinion regarding whether the Veteran's hearing loss is related to his military service.  Thus, the evidence of record is inadequate for the Board to proceed with adjudicating the claim.  Therefore, a remand is necessary to obtain a new VA examination to determine the current nature, severity, and etiology of any possible right ear hearing loss. 

Entitlement to service connection for a respiratory disability, also claimed as asthma and chronic cough

The Board does not have sufficient medical evidence to adjudicate the Veteran's claim.  The Veteran was provided a medical examination in November 2009.  That examination report indicates the Veteran did not have a diagnosed respiratory disability and that pulmonary function testing (PFT) was normal.  However, the report does not address the August 2008 findings of Dr. C.B. that included a diagnosis of reactive airway disease and chronic cough, and noted abnormal PFT results.  Therefore, the November 2009 examination report is inadequate for adjudicatory purposes.  

The Board notes that there are two private opinions in the record.  One in September 2011 from Dr. J.L. indicating that the Veteran's cough, treated with Advair, is less than 50 percent likely to be related to his service.  The other is from Dr. J.K. that opined that he believed the Veteran's diesel exposure has caused him to have chronic obstructive pulmonary disease and dyspnea.  These two opinions are contradictory and do not provide sufficient medical rationale to address the opposing opinion.  Further, it unclear if these opinions are addressing the same conditions or separate conditions.  Therefore, they lack adequate information on which the Board could adjudicate the Veteran's claim.  Thus, another opinion is necessary to clarify the diagnosis and to provide a rationale to support either a positive or negative nexus opinion.   

Additionally, the Board notes that the record indicates there may be outstanding records relevant to the Veteran's claim.  VA has a duty to assist the Veteran in obtaining all relevant records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  This duty has not been met with regard to the outstanding records. 

In particular, the Veteran testified at the March 2017 hearing that he has seen a private provider following discharge from service for his respiratory condition.  The report by Dr. J.L. in September 2011 indicated the Veteran had seen a Dr. G.S. following his service and had been treated by W.W. Knight Family Practice Center from 2003 forward.  Records from those sources are not associated with the Veteran's claims file and there is no indication that VA has attempted to obtain releases and contact those sources to obtain those records.  The Veteran and his representative indicated they would attempt to obtain those records, but these have not been provided to VA.  Regardless, of the Veteran's individual efforts to obtain those records, VA has a duty to assist the Veteran in obtaining those records, and has not fulfilled this duty.  These records have been identified and are relevant to the issue before the Board.  Thus a remand is necessary to fulfill VA's duty to assist the Veteran in obtaining relevant medical records.  The AOJ should contact the Veteran to obtain appropriate providers and associate any records obtained from those providers with the claims file. 

The Veteran is reminded, however, that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran does not complete a new authorization form, the records cannot be obtained, and will not be part of the record on which his claim is readjudicated.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide names, addresses and approximate dates of treatment of all private medical care providers who have treated him for his respiratory condition or hearing loss.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  

He should also be provided with appropriate releases for VA to obtain records for the previously identified Dr. G.S. who treated the Veteran following his discharge from the military and the W.W. Knight Family Practice Center which treated the Veteran from 2003 forward.  

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Obtain any outstanding VA treatment records of the Veteran.

3.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to an appropriate examiner for an examination to address the Veteran's bilateral hearing loss. 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on examination results and a review of the record the examiner should provide an opinion as to the following:

a.  Describe the Veteran's symptoms associated with his left ear hearing loss and any right ear hearing loss found; and note the impact, if any, on his social and occupational functioning. 

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right ear hearing loss, if present, is related to an event, disease or injury during active service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to an appropriate examiner for an examination to address the Veteran's respiratory disability. 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on examination results and a review of the record the examiner should provide an opinion as to the following:

a.  Identify any respiratory disorder that is currently manifested or is indicated in the evidence of record at any time from approximately July 2009.  

b.  For each respiratory disorder identified whether it is at least as likely as not (a probability of 50 percent or greater) that respiratory disorder is related to an event, disease or injury during active service.

The examiner should address all relevant statements in the record pertaining to the etiology or aggravation of the Veteran's respiratory disorder, including the statements in the November 2011 VA examination, the opinion of Dr. J.L., and the opinion of Dr. J.K.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, readjudicate the issues on appeal in this Remand.  If the any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case addressing all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


